Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Shameika Washington
(OI File No. H-15-41791-9),
Petitioner,

v.

The Inspector General.
Docket No. C-15-4058
Decision No. CR4578

Date: April 7, 2016

DECISION

I sustain the determination of the Inspector General (I.G.), to exclude Petitioner,
Shameika Washington, from participating in Medicare, Medicaid, and all other federally
funded health care programs for a period of five years. Exclusion is mandated by section
1128(a)(2) of the Social Security Act (Act) and is for the minimum period required by
law. Act, § 1128(c)(3)(B).

I. Background

Petitioner requested a hearing in order to challenge the I.G.’s exclusion determination.
The L.G. filed a brief plus eight proposed exhibits (I.G Ex. 1-I.G. Ex. 8) to support the
determination. Petitioner filed no exhibits but filed a statement in opposition to the
determination. I receive the I.G.’s exhibits into the record. Neither the I.G. nor
Petitioner offered witness testimony. Consequently, I decide the case based on the
parties’ written exchanges.
IL. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether the LG. is required to exclude Petitioner.
B. Findings of Fact and Conclusions of Law

Section 1128(a)(2) of the Act mandates the exclusion of any individual who is convicted
of:

a criminal offense relating to neglect or abuse of patients in connection with
the delivery of a health care item or service.

Act, § 1128(a)(2).

The LG. offered undisputed proof that, on May 12, 2015, Petitioner was convicted of a
crime under Mississippi State law. Specifically, Petitioner pled guilty to violating section
41-10-1 of Mississippi’s Code of 1972. I.G. Exs. 2-3. This section makes it a crime for
an individual to willfully or recklessly place, or direct another individual to place, ina
patient’s medical record or chart misleading or inaccurate information regarding the
diagnosis, care, treatment or cause of a patient’s condition. /d. Petitioner was sentenced
to a suspended sentence of imprisonment and was ordered to pay criminal fines,
assessments, and costs. I.G. Exs. 5-6.

The conviction arose from Petitioner’s failure to provide proper care to a patient while
employed as a licensed practical nurse and her subsequent attempt to cover up that
misfeasance. I.G. Ex. 2. The evidence establishes that Petitioner failed to provide a
patient with appropriate wound care (changing the patient’s dressing) as was directed by
the patient’s treating physician and then, wrote in the patient’s chart that she had
provided the care when, in fact, she had not done so. Id.

These facts establish that Petitioner was convicted of a crime relating to patient neglect.
She was convicted of placing misleading or inaccurate information in a patient’s medical
record. That conviction, on its face, is a conviction for “neglect” — failure to provide
required care to a patient — within the common and ordinary meaning of the term.
Moreover, the underlying conduct that was the basis for the criminal charge, consisting of
failing to provide appropriate care as directed and then covering up that failure, is also
neglect. Consequently, Petitioner was convicted of a criminal offense as is described at
section 1128(a)(2) and exclusion is mandatory.
There is no issue here as to whether the length of the exclusion — five years — is
reasonable. The Act requires a minimum exclusion of five years where exclusion is
imposed pursuant to section 1128(a)(2), and the I.G. imposed the minimum exclusion
period here. Act, § 1128(c)(3)(B).

Petitioner argues that she was not convicted of patient neglect, but rather, of fraud. She
asserts that exclusion is not mandatory but, rather, is permissive.

It is unnecessary that the words “neglect” or “abuse” be contained in a criminal statute or
in a judgment of conviction in order for a conviction to fall within the reach of section
1128(a)(2). The Act mandates exclusion for convictions of crimes “relating to” patient
neglect or abuse (and, of course, actual neglect or abuse as well). Here, the crime
described by the section of Mississippi State law of which Petitioner was convicted —
willfully placing misleading or inaccurate information in a patient’s medical record —
would constitute neglect under any definition of the term even if it is also characterized
as fraudulent. Obviously, deliberately putting misleading or inaccurate information in a
patient’s medical record could endanger that patient and would therefore constitute
neglect or abuse. Moreover, the underlying conduct in this case, the conduct that was the
basis for Petitioner’s conviction, clearly was neglectful.

Petitioner also argues that the local district attorney and her own counsel effectively
misled her into entering a plea to the charges against her. She avers that she never would
have entered a guilty plea had she known the consequences of her action. This argument
is in the nature of a challenge to the fairness of the State proceeding against Petitioner. I
have no authority to consider that. 42 C.F.R. § 1001.2007(d). The authority to exclude
pursuant to section 1128(a)(2) derives from the official action taken at the State level. If
Petitioner believes that the State action is unfair she may challenge that action in the
appropriate forum. However, I must accept on its face what occurred at the State level
and I may not look behind the State criminal conviction to adjudicate its fairness.

/s/
Steven T. Kessel
Administrative Law Judge

